             Case 1:20-cr-00093-LTS Document 51 Filed 07/29/21 Page 1 of 1




July 29, 2021

By ECF

Honorable Laura Taylor Swain
United States District Judge
Southern District of New York

Re: United States v. Michael Ackerman, 20 Cr. 93 (LTS)

Dear Judge Swain:

I write to respectfully request that the Court schedule Mr. Ackerman’s change-of-plea conference
for September 9, 2021, at 2:30 p.m., a date and time I understand is convenient for the Court. Mr.
Ackerman consents to an exclusion of time under the Speedy Trial Act until that date.

Thank you for your attention to this matter.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Jessica Greenwood, Esq.
    Sheb Swett, Esq.
    Assistant United States Attorneys
